Citation Nr: 1606327	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1988 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and his spouse testified before the undersigned at a November 2015 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed for an addendum opinion regarding the etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the July 2010 examination for an addendum opinion. If the examiner is not available, a different examiner may render the requested opinions. The VA examiner must opine as to the relationship, if any, between the Veteran's current sleep apnea and his military service. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's sleep apnea was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must also opine as to whether the Veteran's sleep apnea was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected PTSD.

c. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to:

July 1987 Report of Medical Examination and History, not showing any sleep problems.

January 1995 Report of Medical Examination at separation, indicating no problems.

January 1995 Report of Medical History at separation, reporting frequent trouble sleeping.

October 2009 Claim, reporting that sleep apnea began in January 1993.

July 2010 VA Examination Report.

August 2010 Private Medical Records (PMRs), showing a polysomnogram report diagnosing mild obstructive sleep apnea and snoring.

August 2010 VA Addendum, recommending a "follow-up polysomnogram to titrate positive air pressure."

October 2011 VAMRs, showing a mental health notation noting "how sleep or lack thereof can affect mood," and that "[f]or years he has slept no more than four hours at a time."

December 2011 VAMRs, showing a pulmonary consultation advising that the Veteran use a CPAP machine at night.

April 2013 Substantive Appeal, reporting difficulty sleeping for over 20 years and often awaking "with constant pressure on head," since service in Southwest Asia.

November 2015 Hearing Transcript, reporting sleep difficulties during service, including "gasping in my sleep like I'm gasping for air," and testimony from his wife that she noticed since his separation he gasped for air and stopped breathing when sleeping.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for sleep apnea. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




